       1:20-cv-02172-RMG    Date Filed 05/18/21    Entry Number 53   Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

  Herbert Demond York,                   )        C/A No.: 1:20-2172-RMG-SVH
                                         )
                    Plaintiff,           )
                                         )
        vs.                              )
                                         )                 ORDER
  Officer Bostic; Officer Timmons;       )
  and Nurse Cooper,                      )
                                         )
                    Defendants.          )
                                         )

       Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On April 9, 2021,

Officers Bostic and Timmons filed a motion for summary judgment. [ECF No. 50].

As Plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by May 13, 2021.

[ECF No. 51]. Plaintiff was specifically advised that if he failed to respond

adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Officers Bostic and

Timmons’ motion. As such, it appears to the court that he does not oppose the

motion and wishes to abandon his claims against Bostic and Timmons. Based on

the foregoing, Plaintiff is directed to advise the court whether he wishes to

continue with this case and to file a response to the motion by June 1, 2021.
       1:20-cv-02172-RMG     Date Filed 05/18/21   Entry Number 53   Page 2 of 2



Plaintiff is further advised that if he fails to respond, the undersigned will

recommend this case be dismissed for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


May 18, 2021                                  Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                          2
